DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/21 has been entered.
Response to Arguments
Applicant's arguments filed 05/05/21 have been fully considered but they are not persuasive. The applicant argues that the cited portions of Hirzel do not disclose or suggest a yoke. In fact, a word search of the entire Hirzel document yields zero instances of the term “yoke”. As such, Hirzel does not disclose or suggest “wherein the first yoke (2a) is of grain-oriented steel without amorphous steel,” as recited in Claim 1. Moreover, the cited feature 102 of Hirzel is directed to stator cores and not a yoke. For at least these reasons, Applicant submits that Claim 1 is patentable over Hamadate and Hirzel, the allowance of which is respectfully requested. The examiner respectfully disagrees. As mentioned in the previous office action sent out on 04/13/21; the applicant has not provided any features/limitations in the specifications/claims which precludes the cores pieces of Hirzel to not be considered a yoke. One of ordinary skill in .
 In response to applicant's argument that the prior art of Hirzel is an air gap transvere flux machine is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, The prior art of Hamadate et al. teaches the structural core make-up of the applicant claimed invention. Hamadate et al. lacked a teaching wherein the first yoke is made of a silicon steel but is silent as to whether or not silicon steel is first yoke is of grain-oriented steel without amorphous steel.
The prior art of Hirzel figure 2 was combined to disclose a teaching of core yokes/pieces wherein the first yoke (102) is of grain-oriented steel without amorphous steel. Also, para 0086-0087 discloses wherein the core structure of Hirzel is used with power electronics such as a transformer. Also, In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a first yoke is of grain-oriented steel without amorphous steel as taught by Hirzel to the inductive device of Hamadate et al. so as to allow the inductive device to have characteristics such as low core loss and high permeability. Accordingly, the rejection will remain in the office action.
As clearly seen in the rejection below Hamadate et al.(which is the primary reference) (figure 1) discloses a first yoke (13) and a second yoke (14) that is parallel to and spaced apart from the first yoke (see figure 1 discloses wherein the top and bottom yoke are parallel and spaced apart); and at least two limbs (11/12) extending between the first yoke and the second yoke (see figure 1); wherein the second yoke is of amorphous steel (see para 0016) and wherein at least one of the at least two limbs is of amorphous steel (see para 0016). The examiner is relying on the prior art of Hamadate et al. to teach the structural make-up of the applicant claimed invention.
Hamadate et al. lacked a teaching wherein the first yoke is made of a silicon steel but is silent as to whether or not silicon steel is first yoke is of grain-oriented steel without amorphous steel.
The prior art of Hirzel figure 2 was combined to disclose a teaching of core yokes/pieces wherein the first yoke (102) is of grain-oriented steel without amorphous In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Accordingly, the rejection will remain in the office action. Also, claim 16 was not rejected using the prior art of Hirzel.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 4-5, 8, 11-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hamadate et al.(JP 2013-048138)(English translation) in view of Hirzel (US 2008/0246362).
Regarding claim 1, Hamadate et al. (figure 1 and para 0011-0020) discloses a first yoke (13) and a second yoke (14) that is parallel to and spaced apart from the first yoke (see figure 1 discloses wherein the top and bottom yoke are parallel and spaced apart); and at least two limbs (11/12) extending between the first yoke and the second yoke (see figure 1); wherein the second yoke is of amorphous steel (see para 0016) and whereinat least one of the at least two limbs is of amorphous steel (see para 0016). 
	Hamadate et al.(para 0011 and 0016) discloses wherein the first yoke is made of a silicon steel but is silent as to whether or not silicon steel is first yoke is of grain-oriented steel without amorphous steel.
	Hirzel (para 0018, 0047, 0063 and figure 2) discloses wherein the first yoke (102) is of grain-oriented steel without amorphous steel. (see para 0018).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein is a first yoke is of grain-oriented steel without amorphous steel as taught by Hirzel to the inductive device of Hamadate et al. so as to allow the inductive device to have characteristics such as low core loss and high permeability.
	Regarding claim 4, Hamadate et al. (para 0018-0019) discloses the second yoke  is composed of at least one yoke beam, each yoke beam comprising a plurality of stacked yoke plates of amorphous steel.
Regarding claim 5, Hamadate et al. (para 0011-0020) discloses wherein the second yoke is dimensioned according to its saturation flux limit. Note: It has been held that a recitation with respect to the manner in which a claimed apparatus is 
Regarding claim 8, Hirzel (figure 2 and para 0018) discloses wherein the first yoke is a top yoke.
Regarding claim 11, Hamadate et al. (figure 1 and para 0016) discloses two of
 the at least two limbs are side limbs wherein the side limbs are of amorphous steel.
Regarding claim 12, Hamadate et al. (para 0018-0019) discloses wherein the first yoke is composed of a plurality of stacked limb plates of grain-oriented steel.
Regarding claim 18, Hamadate et al. (figure 1) discloses wherein the first yoke (13) and the second yoke (14) are configured to be static.
	
2.	Claims 2,  7, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hamadate et al.(JP 2013-048138)(English translation) in view of Hirzel (US 2008/0246362) in further view of Boenitz (US 4,668,931)
Regarding claim 2, Hamadate et al. (figure 1 and para 0011-0020) discloses all the limitations as noted above but does not expressly discloses wherein at least one the two limbs is not of amorphous steel and wherein those of the at least two limbs that are not of amorphous steel are of grain-oriented steel.
	 Boenitz (Col 3, lines 25-45) discloses a teaching wherein at least one the two limbs is not of amorphous steel and wherein a core limb is of grain-oriented steel.
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein at least one 
Regarding claim 7, Hamadate et al. (figure 1 and para 0011-0020) discloses all the limitations as noted above but does not expressly discloses wherein at least one of the limbs is of grain-oriented steel.
Boenitz (Col 3, lines 25-45) discloses a teaching wherein at least one of the limbs is of grain-oriented steel.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein at least one of the limbs is of grain-oriented steel as taught by Boenitz to the modified inductive device of Hamadate et al. so as to allow the inductive device to have characteristics such as low core loss and high permeability.
Regarding claim 9, Hamadate et al. (figure 1 and para 0011-0020) discloses all the limitations as noted above but does not expressly discloses wherein at least
one of the at least two limbs is wound, wherein all limbs that are wound are of grain-oriented steel.
Boenitz (Col 3, lines 25-45 and figure 1) discloses a teaching wherein at least
one of the at least two limbs is wound, wherein all limbs that are wound are of grain-oriented steel.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein at least

Regarding claim 14, Hamadate et al. (figure 1 and para 0011-0020) discloses all the limitations as noted above but does not expressly discloses wherein all limbs are attached to at least one of the yokes using a butt-lap joint.
Boenitz (Col 6, lines 10-30 and figures 6-7) discloses a teaching wherein wherein all limbs are attached to at least one of the yokes using a butt-lap joint.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein all limbs are attached to at least one of the yokes using a butt-lap joint as taught by Boenitz to the modified inductive device of Hamadate et al. so as to allow for a resulting in a joints which is the combined thickness of the two members which allow for a more compact device to be designed which will save money in production cost

3.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hamadate et al.(JP 2013-048138)(English translation) in view of Hirzel (US 2008/0246362) in further view of Hsu et al. (US 2015/0280552).
Regarding claim 10, Hamadate et al. (figure 1 and para 0011-0020) discloses all the limitations as noted above but does not expressly discloses wherein at least one of the at least two limbs is unwound, wherein all limbs that are unwound are of amorphous steel.
figures 14-15 and para 0042) discloses a teaching wherein at least one of the at least two limbs is unwound, wherein all limbs that are unwound are of amorphous steel. (see middle leg of 44 that is unwound)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein at least one of the at least two limbs is unwound, wherein all limbs that are unwound are of amorphous steel as taught by Hsu et al. to the modified inductive device of Hamadate et al. so as to allow for positive magnetic damping effect so as to allow the electrical energy be outputted to be increased.

4.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hamadate et al.(JP 2013-048138)(English translation) in view of Hirzel (US 2008/0246362) in further view of Ngo (US 2003/0020579).
Regarding claim 13, Hamadate et al. (figure 1 and para 0011-0020) discloses all the limitations as noted above but does not expressly discloses wherein all limbs
are attached to at least one of the yokes using a step-lap joint.
Ngo (para 0030) discloses a teaching wherein all limbs are attached to at least one of the yokes using a step-lap joint.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein all limbs
are attached to at least one of the yokes using a step-lap joint as taught by Ngo to the modified inductive device of Hamadate et al. so as to allow for a resulting in a joints .

5.	Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over De Laurentis (US 4,201,966) in view of Hamadate et al.(JP 2013-048138)(English translation).
	Regarding claim 16, De Laurentis (figure 1-2, Col 3, lines 25-68 and Col 4, lines 1-68) discloses a first yoke (20) and a second yoke (22) that is parallel to and spaced apart from the first yoke (see figure 1 discloses wherein the top and bottom yoke are parallel and spaced apart); and at least two limbs (14/16) extending between the first yoke and the second yoke (see figure 1),wherein the first yoke (20) is of grain-oriented steel (see Col 3, lines 31-33),wherein the at least two limbs comprises a first limb and a second limb (see figure 1), De Laurentis discloses wherein (see Col 3, lines 31-33) two of the first limb (14) and the second limb (16) is of grain oriented steel but does not expressly discloses wherein the second yoke (22) is without grain-oriented steel. 
Hamadate et al. (figure 1 and para 0016) discloses a second yoke (14) is without grain-oriented steel. (note: para 0016 discloses wherein the second yoke  comprises an amorphous material) 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the second yoke is without grain-oriented steel as taught by Hamadate et al. to the inductive device of De Laurentis so as to allow the inductive device to reduce core losses.
claim 17, De Laurentis (figure 1-2, Col 3, lines 30-35) discloses wherein the first yoke is without amorphous steel.

Regarding claim 19, De Laurentis (figure 1-2, Col 3, lines 25-68 and Col 4, lines 1-68) discloses a first yoke (20) and a second yoke (22) that is parallel to and spaced apart from the first yoke (see figure 1 discloses wherein the top and bottom yoke are parallel and spaced apart); and at least two limbs (14/16) extending between the first yoke and the second yoke (see figure 1),wherein the first yoke (20) is of grain-oriented steel (see Col 3, lines 31-33) without amorphous steel ,wherein the at least two limbs comprises a first limb and a second limb (see figure 1), De Laurentis discloses wherein (see Col 3, lines 31-33) the first limb (14) is of grain oriented steel but does not expressly discloses the second limb is without grain oriented steel and wherein the second yoke is of amorphous steel.
Hamadate et al. (figure 1 and para 0016) discloses the second limb (12) is without grain oriented steel and wherein the second yoke (14) is of amorphous steel.
(note: para 0016 discloses wherein second limb is without grain oriented steel and the second yoke  comprises an amorphous material) 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the second limb is without grain oriented steel and wherein the second yoke is of amorphous steel as taught by Hamadate et al. to the inductive device of De Laurentis so as to allow the inductive device to reduce core losses.
claim 20, De Laurentis (Col 6, lines 5-10) discloses wherein at least one of the at least two limbs comprises a winding, and wherein the first yoke and the second yoke are without winding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915.  The examiner can normally be reached on M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/RONALD HINSON/Primary Examiner, Art Unit 2837